DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARLIN D. SAMUEL,
                             Appellant,

                                    v.

                      BANK OF AMERICA, N.A.,
                             Appellee.

                              No. 4D20-354

                         [September 24, 2020]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Dennis D. Bailey, Judge; L.T. Case No.
CACE-18010129.

  Marlin D. Samuel, Inglewood, California, pro se.

  Robert R. Edwards of Choice Legal Group, P.A., Coral Springs, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.